Moskowitz and Freedman, JJ.,
dissent in a memorandum by Freedman, J., as follows: I respectfully dissent because I believe that the People failed to comply with the statutory notice requirement in the Sex Offender Registration Act (SORA), and I would remand the matter back to Supreme Court for a new risk level assessment hearing and determination, preceded by notice to both defendant and counsel in accordance with the statute.
New York Correction Law § 168-n (3) specifically states: “At least twenty days prior to the determination proceeding, the sentencing court shall notify the district attorney, the sex of*458fender and the sex offender’s counsel, in writing, of the date of the determination proceeding and shall also provide the district attorney, the sex offender and the sex offender’s counsel with a copy of the recommendation received from the board and any statement of the reasons for the recommendation received from the board.”
In this case, the statutory requirements were not met and thus due process was not satisfied. The parties agree that a letter dated June 3, 2011 was sent to defense counsel, notifying her that Supreme Court had sent defendant a copy of the board’s recommendation and scheduled a SORA proceeding on June 22, 2011. This letter, however, falls short of the 20-day notice required in the statute.
Given that Supreme Court failed to fulfill the statutory requirements, defendant should have been granted the adjournment requested by counsel (see People v Brooksvasquez, 24 AD3d 644, 644 [2d Dept 2005] [defendant was entitled to a new assessment hearing when the due process requirements of Correction Law § 168-n (3) were not satisfied]). An adjournment could have easily remedied the failure to provide the minimum notice required by the statute and would have adequately protected defendant’s rights (see People v Warren, 42 AD3d 593, 594 [3d Dept 2007], lv denied 9 NY3d 810 [2007] [adjournment remedied a failure to provide the defendant with the required risk level recommendation prior to the hearing]).